Citation Nr: 0209500	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-09 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted. 

(The issues of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for tinnitus and entitlement to service connection 
for bilateral hearing loss, will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 28, 1945 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO determined that new and 
material evidence adequate to reopen the claims for bilateral 
hearing loss and tinnitus had not been submitted.

The veteran was scheduled to appear at a hearing before a 
Member of the Board at the RO in May 2002, the hearing was 
canceled, thereby constituting a withdrawal of the request 
for a hearing.  See 38 C.F.R. § 20.702(d) (2001).

In regard to the claim of entitlement to service connection 
for bilateral hearing loss and the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for tinnitus the Board 
finds that further development is required.  Recently 
published regulations, effective February 22, 2002, permit 
the Board to obtain evidence without remanding.  See 67 Fed. 
Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§§ 19.9, 19.31, 20.903 and 20.1304).  When the development is 
completed and the veteran has had opportunity to respond, the 
Board will prepare a separate decision addressing these 
issues.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.).



FINDINGS OF FACT

1.  In a September 1987 decision the Board found that a prior 
denial of service connection for bilateral hearing loss was 
final and that there was no new factual basis to support 
reopening the claim.  The 1987 Board decision is final.

2.  The medical evidence submitted subsequent to the 
September 1987 decision, specifically the May 1997 VA medical 
report, when viewed in conjunction with the evidence 
previously of record is not cumulative and bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's current bilateral hearing loss 
is related to service, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The September 1987 Board decision denying entitlement to 
service connection for bilateral hearing loss is final, new 
and material evidence has been submitted, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pursuant to the veteran's original claim, service connection 
was granted in 1946 for bilateral fungus of the ears and a 
scarred left eardrum.  

In 1953 the RO proposed severance of service connection for 
bilateral fungus of the ears and scar of the left eardrum on 
the basis of clear and unmistakable error in the grant of 
service connection.  The veteran was notified of the proposal 
and severance was accomplished by a June 1953 rating 
decision.  In the same rating decision the RO denied service 
connection for defective hearing.  Notice of the rating 
decision given to the veteran does not mention the denial of 
service connection for hearing loss.  In January 1960 the 
Board considered the claim of service connection for 
defective hearing de novo and denied the claim.  

In September 1987, the Board denied service connection for 
bilateral hearing loss and on the basis that the Board 
decision of January 1960 was final and the evidence received 
in support of the reopening the claim did not create a new 
factual basis upon which to conclude that the veteran's 
hearing loss was incurred in or aggravated by service.  As 
set forth earlier, the September 1987 Board decision became 
final.

The relevant evidence of record at the time of the September 
1987 Board decision is described below.  

The veteran's service medical records show that upon 
induction examination in February 1945, the veteran's ears 
were noted to be normal and hearing acuity was 15/15 
bilaterally.  Those findings were pre-printed on the report 
form and not changed by the examiner.  On an examination on 
March 29, 1945, the day after the veteran commenced active 
duty, a large healed anterior perforation of the left eardrum 
was noted.  The separation examination report shows that the 
veteran's hearing acuity was 15/15 bilaterally for the 
whispered voice; hearing for coin click, watch tick and the 
spoken voice was not tested.  The left eardrum had a scar and 
history of otitis interna was noted.

In September and October 1947 the veteran received outpatient 
treatment by 
J. Mayer, M.D., apparently on a fee basis.  Reports submitted 
to VA indicate that he when he was seen in September 1947 he 
had impaired hearing, tinnitus and bilateral impacted 
cerumen.  Air conduction and bone conduction were diminished.  
Whispered voice hearing was fair in the right ear and very 
poor in the left.  Hearing for the tick of a watch was zero 
bilaterally.  Reports related to subsequent treatment 
continue to note impaired hearing. 

Outpatient treatment records dated in January 1949 show that 
the veteran's hearing was 20/20 in the right ear and 16/20 in 
the left ear.  On examination, both canals and drums were 
normal.  

In 1950 and 1951 the veteran was examined pursuant to his 
Application For Hospital Treatment or Domiciliary Care.  In 
1950 he was diagnosed with questionable otosclerosis.  
Examination in 1951 showed impaired hearing bilaterally.  

In April 1953, two individuals who reported having served 
with the veteran submitted statements that are to the effect 
that the veteran had trouble with hearing and ear infections 
during service.  They reported further that the veteran was 
treated upon numerous occasions during service for hearing 
problems.

At a personal hearing in April 1953, the veteran testified 
that he had ear problems, including a fungus infection, 
during service for which he was treated on numerous 
occasions.  The veteran's wife testified that the veteran had 
had no hearing defects  prior to entering service, and that 
his defective hearing was noticed after service and increased 
over the years.  One of the service buddies who had submitted 
a statement testified that the veteran had a fungus infection 
in his ears during service.   

A private physician, S. Rosen, M.D., in an October 1955 
statement noted that the veteran had been under his care for 
hearing problems since April 1954.  He reported that he 
attempted to improve the veteran's hearing by performing a 
mobilization of stapes operation on the veteran's left in May 
1954 and on the right ear in July 1955.  He noted that the 
operations did not succeed in improving the veteran's 
hearing.

In March 1959 several letters were received from friends and 
relatives of the veteran which are to the combined effect 
that the veteran had no hearing defect prior to service and 
following his discharge from service, a defect in his hearing 
was noticed.

In March 1959, a field examination was conducted.  The report 
indicated that a private physician reported that he had seen 
the veteran in July 1946.  At that time, the veteran 
complained that he was hard of hearing and that he had 
vertigo and suffered from tinnitus.  Examination showed a 
scar on the left eardrum and he could not hear when the right 
ear was blocked off.

In a May 1959 deposition, the veteran reported that during 
service he had an earache and was treated for fungus 
infection of the ears.  He stated that at the time of 
discharge from the service, he could not hear with the left 
ear and the right ear was inflamed.  

A November 1960 VA hospital summary shows the veteran was 
hospitalized with numerous complaints including deafness.  In 
pertinent part, he was diagnosed with bilateral deafness 
secondary to bilateral otosclerosis.  

Two lay statements were submitted in October 1977.  Both 
statements essentially report that the veteran exhibited no 
hearing loss before service but that he had hearing loss 
after discharge from service.  

VA outpatient treatment records from 1982 to 1985 are of 
record.  An April 1982 general medical clinic progress note 
shows a diagnosis of deafness of neurologic origin and a June 
1982 record indicates that the veteran reported that he had 
hearing loss as a result of a fungus infection at age 
nineteen while in service.  He was diagnosed with bilateral 
complete sensorineural hearing loss.  

Evidence submitted subsequent to the September 1987 Board 
decision includes the following:

A statement from J. Moore, M.D., dated in 1987, indicates 
that the veteran was seen in his office in March 1950 but 
that the veteran's office chart was no longer available.  Dr. 
Moore recalled that the veteran's condition was similar to 
but much worse than his [the veteran's] sister's, which was 
secondary to clinical otosclerosis, a genetic condition that 
causes hearing impairment.  He stated that the veteran's 
condition was primarily secondary to "sensori-neural (or 
"nerve")".  

The veteran was admitted to The Staten Island Hospital in 
March 1986 for what appears to be a psychological evaluation.  
While hospitalized, he underwent a speech and hearing 
consultation, which showed complete sensorineuronal loss.

In a March 1997 statement M. Habib, M.D., noted that after 
removal of cerumen the veteran had normal appearing ear 
canals and tympanic membranes.  Audiometric testing revealed 
a total hearing loss in both ears.  In his June 1997 
statement Dr. Habib noted that the veteran had a total 
hearing loss due to severe nerve damage.

In April 1997 the veteran underwent a VA audiological 
evaluation.  He reported a history of hearing loss dating 
back to 1946.  He further reported that he had significant 
noise exposure from artillery gunfire, frequent fungal 
infections and tympanic membrane (TM) scarring of the left 
ear while in the service.  The diagnoses included no 
measurable hearing bilaterally. 

A VA medical record dated in May 1997 notes that the veteran 
had a long history of sensorineural hearing loss and sought 
counseling for a possible etiology.  He reported exposure to 
naval gunfire during the service, fungal infections and 
possible TM-trauma.  The diagnosis was bilateral 
sensorineural hearing loss for fifty years; and "Advise 
[patient] of possible etiology including trauma, and 
infection."

The veteran submitted a written statement, which was received 
by the RO in April 2002.  He asserted that after basic 
training he was sent to a Naval Base in Rhode Island as a 
Seabee to learn how to load and unload ships.  He stated that 
the noise at that base was overwhelming.  In addition, he 
reported that during a voyage to Hawaii the ship's guns were 
fired constantly each day.  Reportedly, while in Hawaii, he 
experienced ringing and sharp pains in his ears and was 
examined by a corpsman who reported that both ears were badly 
inflamed and that he had a fungus infection.  

Criteria

New and Material Evidence

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the test 
(that the evidence must be reasonably likely to change the 
outcome of the decision) in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed unless inherently false or untrue, or 
patently incredible.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994)  See also Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  These new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.with the intent of Congress regarding the 
timing and scope of assistance VA will provide a claimant who 
files a substantially complete application for VA benefits.  

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West Supp. 2001)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103(g) (West Supp. 
2001)).  Accordingly, the Secretary determined that some 
limited assistance was warranted to claimants trying to 
reopen claims.  In particular, the Secretary determined that 
VA should request any existing records from Federal agencies 
or non-Federal agency sources, if reasonably identified by 
the claimant, in order to assist the claimant in reopening 
his or her claim.  66 Fed. Reg. 45,628.

In the case at hand, the Board finds that adequate assistance 
has been provided to the veteran with respect to his claim.  
He has been provided with notice of the type of evidence 
needed to reopen his claim and of the laws and regulations 
pertaining to reopening a previously and finally denied 
claim.  Thus, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist in this case has also been satisfied.  The 
appellant has not alluded to any additional available records 
or other information that has not already been obtained and 
which would be pertinent to the present claim.  Therefore, 
the Board finds that all facts that are relevant to the 
aforementioned issue have been properly developed, and that 
no further action is required in order to comply with VA's 
duty to assist under both the VCAA and the new regulations.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Thus, the Board may 
proceed to decide the hearing loss matter without prejudicing 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed the evidence submitted since the 
September 1987 Board decision and has determined that the May 
1997 VA medical record is both new and material.  The 
evidence is new in that it was not of record at the time of 
the Board's denial in September 1987.  Moreover, it is 
material because it is probative of the issue at hand, which 
is whether the veteran's current hearing disorder is related 
to service.  Therefore, such evidence is significant and must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The May 1997 VA medical record 
shows a diagnosis of sensorineural hearing loss for fifty 
years and indicates that the veteran be advised of the 
possible etiology including trauma and infection.

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss, the Board's analysis must proceed to 
an evaluation of the claim on the merits.  However, further 
development is necessary to assist with the claim of service 
connection because the possibility exists that such 
assistance will aid in the establishment of entitlement.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Recently published 
regulations, effective February 22, 2002, permit the Board to 
obtain evidence without remanding.  See 67 Fed. Reg. 3,099-
3,016 (Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 
19.31, 20.903 and 20.1304).  When the development is 
completed and the veteran has had opportunity to respond, the 
Board will prepare a separate decision addressing this issue.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  Accordingly, the Board defers 
further consideration of the matter pending the completion of 
additional development.








ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and the appeal is allowed to that extent.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

